Name: Commission Regulation (EEC) No 163/89 of 24 January 1989 concerning the fishing vessel register of the Community
 Type: Regulation
 Subject Matter: technology and technical regulations;  communications;  information technology and data processing;  information and information processing
 Date Published: nan

 25. 1 . 89 Official Journal of the European Communities No L 20/5 COMMISSION REGULATION (EEC) No 163/89 of 24 January 1989 concerning the fishing vessel register of the Community THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 4028/86 of 18 December 1986 on Community measures to improve and adapt structures in the fisheries and aquaculture sector ('), and in particular Article 5 thereof, Whereas Council Regulation (EEC) No 2930/86 (2) defines the characteristics for fishing vessels ; Whereas Commission Regulation (EEC) No 1 38 1 /87 (3) establishes detailed rules concerning the marking and documentation of fishing vessels ; Whereas it is - necessary to determine the information required for the preparation of the fishing vessels register of the Community ; Whereas the number of vessels registered in the Member States is such that provision must be made for a data processing medium to facilitate the management of all the information ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on the Fishing Industry, Commission, before 1 November 1989, as accurate an estimate as possible of the situation on 1 January 1987. Article 3 For any new registration or removal from the national register of a fishing vessel and for any change in a charac ­ teristic of a vessel included in the fishing vessels register of the Community, Member States shall send the Commission each month the information set out in Annex II . This information shall be transmitted at the latest three months after the new registration, removal or change has been officially established by the Member State. Article 4 Corrections to false or incorrect information contained in the fishing vessels register of the Community shall be sent to the Commission within one month following the finding in accordance with the procedure set out in Annex II. Article 5 1 . The information referred to in Article 2 shall be transmitted on a data processing medium as defined in Annex III. 2. New registrations, removals from the national register of fishing vessels, changes and corrections as referred to in Articles 3 and 4 shall be transmitted on a data processing medium as defined in Annex III . 3. The Commission after consulting the Standing Committee on the Fishing Industry may adapt Annex III where technical difficulties are encountered in implementing the management information system in relation to the register. Article 6 The Commission shall ensure that individual items of information contained in the fishing vessels register of the Community remain secret and shall guarantee each Member State access, as quickly as the data processing system installed permits, to all' the information contained in the register concerning fishing vessels registered in that Member State only. Article 7 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. HAS ADOPTED THIS REGULATION : Article 1 For the purposes of this Regulation, 'fishing vessel' means any vessel intended for the catching for sale of fish and other living marine resources. These fishing vessels will be registered as such in the Member States' registers . Article 2 For all fishing vessels registered in the Member States on 1 January 1989, Member States shall send the Commission, by 30 September 1989 at the latest, except in particular cases duly justified and with the Commission's prior authorization, the information set out in Annex I. On the basis of the information presented concerning the situation of the fishing fleet on 1 January 1989, Member States shall prepare and present to the 0 OJ No L 376, 31 . 12. 1986, p. 7. 0 OJ No L 274, 25. 9 . 1986, p. 1 . 0 OJ No L 132, 21 . 5. 1987, p. 9 . No L 20/6 Official Journal of the European Communities 25. 1 . 89 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 January 1989. For the Commission Manuel MARlN Vice-President 25. 1 . 89 Official Journal of the European Communities No L 20/7 ANNEX I FISHING VESSELS REGISTER OF THE COMMUNITY (Information to be provided for each vessel) A. Administrative information 1 . Community register internal number (") 2. Country of registration 3. Flag 4. Registration number 5. Name of vessel 6. Port of registration 7. International radio call sign (IRCS) 8. External 'marking (Regulation (EEC) No 1381 /87) B. Technical characteristics 1 . Type of vessel 2. Types of fishing gear (the three main types of gear that may be used) 3 . Length  overall (Regulation (EEC) No 2930/86)  between perpendiculars ( Regulation (EEC) No 2930/86)  other standard 4. Tonnage  as provided for in Regulation (EEC) No 2930/86  as provided for in the Oslo Convention !  other standard 5. Engine power (Regulation (EEC) No 2930/86) 6. All other engine power installed not included in point B 5 7. Type of engine 8. Building materials 9. Maximum crew C. Other information 1 . Year of construction 2. Date of entry into service (Regulation (EEC) No 2930/86)  3. Date of first registration in country of registration 4. Programme category (*) The Member State assigns a single number to each fishing vessel registered on 1 January 1989 and to fishing vessels re ­ gistered for the first time after that date in a Community Member State. This number cannot be altered, even in the event of export to another Member State, or assigned to another vessel, even if the vessel to which it was originally assigned is destroyed. No L 20/8 Official Journal of the European Communities 25. 1 . 89 ANNEX II REGISTRATION, REMOVAL FROM THE REGISTER AND CHANGE OF CHARACTERISTICS OF A FISHING VESSEL I. In the event of registration in the register of fishing vessels (a) New construction of a fishing vessel  Particulars of present state of new construction  All the information set out in Annex I  Country of construction (b) Fishing vessel previously used for activities other than fishing  Particulars of present state of change of activity  All the information set out in Annex I  Previous activity (c) Imported fishing vessel  Particulars of present state of importation  All the information set out in Annex I  Country of origin II . In the event of removal from the national register (a) Exported fishing vessel  Particulars of Community register internal number  Particulars of present state of exportation  Date of exportation (date on which the vessel was actually exported)  Country of exportation  Date on which exportation was officially acknowledged (b) Fishing vessel withdrawn from fishing activities  Particulars of Community register internal number  Particulars of present state of withdrawal  Other activity  Date of withdrawal (date on which fishing vessel ceased fishing)  Date on which withdrawal from fishing was officially acknowledged (c) Fishing vessel destroyed  Particulars of community register internal number  Particulars of present state of destruction  Type of destruction  Date of destruction or demolition (date on which event actually occured)  Date on which removal from the register was officially acknowledged III. In the event of the alteration of data  Particulars of present state of alteration  All the information set out in Annex I, whether or not amended  Date of alteration (date on which alteration was actually made)  Date on which alteration was officially acknowledged IV. In the event of correction of data  Particulars of present state of correction  All the information set out in Annex I, as corrected  Date with effect from which the correction is to be taken into consideration (date of correction) 25. 1 . 89 Official Journal of the European Communities No L 20/9 V. In the event of temporary importation or exportation (a) Temporary imported, fishing vessels  Particulars of updating : temporary importation  All the information set out in Annex I  Country of origin  Date when temporary importation ceased (b) Temporary exported fishing vessels  Particulars of Community register internal number  Particulars of updating : temporary exportation  Date of temporary exportation (when it occured)  Country of temporary exportation  Date when the temporary exportation was officially recognized  Date when temporary exportation ceased No L 20/10 Official Journal of the European Communities 25. 1 . 89 ANNEX III DESCRIPTION OF A REGISTRATION Q Name of the zone A B Remarks  Updating indicator 3 (')  Internal number 12 G ALPHA-3 ISO code of the country of registration which assigned or is assign ­ ing for the first time the internal number followed by the single number in nine characters  Country of registration 3  ALPHA-3 ISO code  Flag 3  ALPHA-3 ISO code  Registration number 14 G l  Name of vessel 40 G l  Port of registration 5 G National code + coding-decoding register to be indicated  International radio call sign 7 G l  External marking 14 G \  Type of vessel 6 G National code -1- coding-decoding register to be indicated  Type of fishing gear \ 1 6 G idem 2 6 G idem 3 6 G idem  Length : l  overall 5 D cm  between perpendiculars 5 D cm  other standard 5 D cm  Tonnage : l  Regulation (EEC) No 2930/86 7 D hundredths of tonnes  Oslo Convention 7 D hundredths of tonnes  other standards 7 D hundredths of tonnes  Engine power 5 D kw  All other engine power installed 5 D kw  Type of engine 1  0  Building materials 1  (3) : Maximum crew 2 D \  Year of construction 4  JJJJ  Date of entry into service 8  JJJJMMDD  Date of first registration in Member IlI State 8  JJJJMMDD  Category of programme 3 G National code + coding-decoding register to be indicatedIlII  Country of construction 3  ALPHA-3 ISO code  Country of origin 3  ALPHA-3 ISO code  Country of exportation 3  ALPHA-3 ISO code  Previous activity 3  (4)  Date of occurrence 8  JJJJMMDD  Date of official recognition of occur ­ \ \ II rence 8  JJJJMMDD  Other activity 3  (4)  Type of destruction 3  0  Date of correction 8  JJJJMMDD  Date of ceased temporary importa JJJJMMDDtion/exportation 8  248 \ 25. 1 . 89 Official Journal of the European Communities No L 20/11 (') Updating indicator 1 . First transmission provided for in Article 2 XXX 2. New construction CST 3. Change of activity CHA 4. Importation IMP 5. Exportation EXP 6. Withdrawal RET 7. Destruction DBS 8. Alteration of information MOD 9. Correction of information COR 10. Temporary importation IMT 11 . Temporary exportation EXT (*) Main engine type 1 . Steam piston  2. Diesel engine  3. Electrical engine  4. Petrol engine (inboard)  6. Outboard engine  8. Other  9. Not known (3) Hull material 1 . Wood  2. Steel/aluminium  3. Plastic  4. Concrete  5. Fibre glass  6. Other  9. Not known (4) Previous activity 1 . Supply, transport 2. Pleasure 3. Research 4. Fishing (sport).... 5. Other TRA PLA RES ANG OTH (*) Type of destruction 1 . Shipwreck SUN 2. Shipyard demolition ^ SCR 3. Fire damage FIR 4. Other ; OTH Data transfer procedure After consulting the Member States concerned the Commission will establish the data transfer procedure which is best adapted in the light of the data processing equipment available in the various Member States. In the event of no decision being taken by the Commission, the data processing medium used will be a media storage system with a density of 1 600 BPI, standard label and ASCII character coding. (*) A  Number of Alpha-numeric characters B  Alignment :  G - left  D  right  not required The zone filler is a blank (space)